Citation Nr: 1602611	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  12-34 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD), depression and anxiety disorder; and if so, whether the reopened claim should be granted.

2.  Entitlement to an increased rating for musculoskeletal contraction headaches (migraine headaches), currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Cynthia Holman, Attorney



ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to December 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran has indicated that she cannot work due to her service-connected disabilities.  Accordingly, the Board finds the issue of TDIU has been raised by the record, and characterized the issues on appeal so as to include a claim for entitlement to TDIU.

In a November 2012 substantive appeal (VA Form 9), the Veteran requested a Board hearing.  In a written statement received July 2013, the Veteran subsequently withdrew the hearing request.  The hearing request is withdrawn.  38 C.F.R. § 20.704 (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  These records were reviewed in connection with the decision below.

The Veteran has changed representatives on several occasions throughout the pendency of the appeal.  Ultimately, she appointed Cynthia Holman as her attorney; she is recognized as the current representative.

The issues of entitlement to an increased rating for urinary incontinence and service connection for rheumatoid arthritis in the knees have been raised by the record in an August 2015 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of service connection for posttraumatic stress disorder (PTSD), also claimed as depression and anxiety disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a May 2008 rating decision that was not appealed. 

2.  Evidence received since the May 2008 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.

3.  The Veteran's migraine headaches manifest as very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability, and have for the entire period under consideration.
 
4.  The Veteran's disabilities preclude her from obtaining and maintaining substantial gainful employment from September 1, 2010, the date following the Veteran's last period of employment.

CONCLUSIONS OF LAW
 
1.  As new and material evidence has been received since the issuance of a final May 2008 decision, the criteria for reopening the claim for service connection are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

2.  The criteria are met for a 50 percent rating, but no higher, for the migraine headaches, for the entire period under consideration.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code (DC) 8100 (2015).
 
3.  The criteria for a TDIU have been met from September 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening a Claim

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

This case has an extensive procedural history.  Regardless of the AOJ's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Review of the file shows the previous denial of entitlement to service connection for PTSD, also claimed as depression and anxiety disorder, in May 2008 was based on a determination that the evidence did not show that the condition was worsened by military service; the evidence of record showed that the disability preceded military service and was not associated with military service.  The May 2008 decision was not appealed nor was new and material evidence submitted within one year, accordingly, the determination is final.  38 C.F.R. §§ 3.156(b), 20.1103 (2015).  

The evidence received since the May 2008 decision includes in pertinent part a private treatment record from June 2013 in which Dr. J.C. diagnosed PTSD, secondary to child sexual abuse, rape, and military sexual trauma (MST).  Dr. J.C. opined that it was at least as likely as not that the MST for which she treated the Veteran permanently aggravated her mental condition beyond the severity to which it would currently be present without the trauma.  The Veteran also submitted new treatment records and detailed statements regarding her in-service stressors and symptoms.

Dr. J.C. indicated that it was her opinion that the MST permanently aggravated the Veteran's mental condition.  Because such an opinion was one of the elements not present in May 2008, this evidence is sufficient to reopen the previously-denied claim.  Moreover, the Veteran provided detailed accounts of her stressors and symptoms.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 

Increased Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2014).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015). 

Consistent with the facts found, the rating may be higher or lower for periods of time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Veteran's migraine headaches are currently rated under 38 C.F.R. § 4.124a, DC 8100, as 10 percent disabling.  Under this code, a 0 percent rating is assigned for migraines that are less frequent.  A 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

After review of the evidence, the Board finds that the Veteran is entitled to an increased rating for the entire period under appeal, from her instant claim for an increased rating filed in April 2010, and that her symptoms more closely approximate the criteria commensurate with a 50 percent rating.  38 C.F.R. § 4.7. 

The Veteran's mother and stepfather submitted lay statements in September 2010 in which they attested to her headaches, missed days of work and numerous other activities, her having a headache that lasted a whole week, symptoms of throwing up and dizziness, and that she could not stand any light or noise.  The Board notes that the Veteran's mother also submitted a lay statement in May 2014, attesting to her migraines that lasted three days at a time.

The Veteran was afforded a VA-contracted examination in September 2010 in which she reported that when headaches occurred, she had to stay in bed and was unable to do anything.  The Veteran indicated that the level of severity for the headaches was at a pain level of ten on a scale from one to ten with ten being the highest level of pain.  She experienced headaches on the average of three times per week that lasted for one day.  The symptoms of the condition were light and sound sensitivity, blurry vision, blurred speech, lightheadedness, and nausea occurring as often as three times a week with each occurrence lasting for one day.  The Veteran was not able to function at all during flare-ups.  She reported that she had to medically resign from her job.

VA treatment records in December 2010 show complaints of migraines with incomplete control; and in addition to pain, she had severe photophobia.  She reported three to four headaches weekly despite her medication, prostrating headaches, and an inability to work or do anything other than lie down and rest.  She specifically reported not being able to work for the prior several months due to light and noise sensitivity; her employer was unable to accommodate her.  The examiner noted that it was unlikely that she would be able to return to work because of migraines and mood disorder.

Two co-workers submitted lay statements in January 2011, attesting to the Veteran's migraines appearing to cause great pain and an inability to continue working.

The Veteran submitted multiple statements, to include in March 2011 and May 2014, attesting to her prostrating migraines that occurred 24 to 48 hours more than once per month, increased and varied medication, inability to do anything other than lie down when experiencing a migraine, blurred speech, light and sound sensitivity, lightheadedness, nausea, and fatigue.  She also stated that she was unable to work due to the migraines.  In September 2014 the Veteran stated that she had migraines that lasted three days at a time, three times (and sometimes more) out of the month.

VA treatment records show that in February 2012 the Veteran reported a few long headaches weekly despite medication.  In January 2013 the Veteran reported migraines two to three days per week, medication provided some improvement, and she had right eye heaviness associated with the migraines.  The Veteran was seen in the emergency room in July 2013 for a migraine.  

The Veteran was afforded a VA examination in April 2014 in which she reported current headaches occurring daily with a low grade of three to four; the headaches would increase in intensity three to four days a week.  The examiner noted that the Veteran was triggered by light and took medication usually two to three times per week.  The Veteran reported that if she was able to lie down, it was helpful in reducing her pain.  Her symptoms were noted to include constant head pain, pain on both sides of the head, pain worse with physical activity, nausea, and sensitivity to light.  The examiner noted that she had characteristic prostrating attacks or migraines with "less frequent attacks".  The examiner noted that the very prostrating and prolonged attacks of migraines/non-migraine pain were not productive of severe economic inadaptability, but the Veteran's headache condition impacted her ability to work in that she had difficulty taking classes on a full-time basis and commuting.  The examiner stated that the Veteran's ability to do things was limited due to headaches that affected her concentration and ability to do work in an environment that had distraction.

Based on the evidence of record, the Board finds that the Veteran's migraine headaches manifest as frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability, and have for the entire period under consideration since the claim for an increased rating was filed in April 2010.  

To this point, the Veteran has repeatedly complained of symptoms of prostrating headaches occurring two to four times a week with each occurrence lasting for one day or longer.  Moreover, although the April 2014 examiner indicated that the headaches were not productive of severe economic inadaptability, it was immediately thereafter noted that the headache condition impacted the Veteran's ability to work in that she had difficulty taking classes on a full-time basis, and difficulty commuting.  The examiner stated that the Veteran's ability to do things was limited due to headaches that affected her concentration and ability to do work in an environment that had distraction.  The Board finds that the Veteran's symptoms surpassed the criteria for a 30 percent rating.  In giving her the benefit of the doubt, she has been entitled to a 50 percent rating for the entire period under consideration, which is the highest rating available under this diagnostic code. 

Extraschedular Consideration

The Board considered whether her claims should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b), which is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

There is a three-step inquiry for determining entitlement to an extraschedular rating.  Thun v. Peake, 22 Vet. App, 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that referral for extraschedular consideration is not warranted in this case.  Her headache symptoms comprise of painful, prostrating, and prolonged attacks, with nausea, and sensitivity to light and sound.  These symptoms and their resulting effects are fully contemplated by the rating schedule, as evidenced by the grant of 50 percent, which includes severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.  All of her symptoms were taken into consideration in determining whether her headaches are prostrating, which is not defined in the regulations, and whether there is severe economic inadaptability.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability and that the rating criteria adequately describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, referral for extraschedular consideration is not warranted.

Under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience. 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). 

Total disability ratings are authorized for any disability or combination of disabilities, provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his or her service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a) (2015). 

With the decision above, the Veteran now has a 50 percent rating awarded for migraine headaches.  As of March 2007, she was also service-connected for: removal of right ovary associated with status post endometriosis and lyses of adhesion, assigned a temporary 100 percent rating from November 20, 2006, to March 1, 2007; total abdominal hysterectomy associated with status post 
endometriosis and lyses of adhesion, rated as 50 percent disabling; urinary incontinence associated with total abdominal hysterectomy, rated as 20 percent disabling; patellofemoral pain syndrome right and left knee, rated separately as 10 percent disabling each; status post endometriosis and lyses of adhesions, rated as 10 percent disabling; hemorrhoids, assigned a noncompensable rating; and scars, total abdominal hysterotomy and laparoscopic surgeries associated with total abdominal hysterectomy, assigned a noncompensable rating.  Her combined evaluation for compensation was 80 percent from March 2007.  She therefore meets the criteria for schedular consideration of entitlement to a TDIU. 

The Board notes that the RO denied entitlement to a TDIU in May 2008 as the Veteran was shown to be working at that time.  The Veteran filed another claim for a TDIU in July 2013, stating that she became too disabled to work in September 2010 due to her migraines, bladder, residuals of uterus and ovary removal, endometriosis, and arthritis.  The RO noted in a September 2013 decision that the issue of TDIU was intertwined with the current appealed issue and did not address it in that decision.

Affording the Veteran the benefit of the doubt, the Board finds that the Veteran has been unemployable since September 1, 2010, the first day of the month in which she was reported to be unemployed.  Although this date has varied throughout the claims file, the most probative evidence includes the Veteran's application for TDIU and a letter from the Social Security Administration, noting zero taxed earnings for the year 2011.

The Veteran was afforded a VA examination in August 2013 in which the examiner noted that pain from her service-connected bilateral knee condition could significantly limit functional ability.  The Veteran also stated in November 2013 that she has residual pains from her hysterectomy that affected her ability to be a productive employee.  She also stated that she had pain, cramps, diarrhea, and constipation due to her status post endometriosis and lyses of adhesion.  She noted that her urinary incontinence caused accidents as she was unable to control her bladder and had to wear pads daily.  The Veteran stated that her service-connected knee disabilities caused an inability to sit for more than 30 minutes an hour before they would hurt, an inability to stand for long periods of time, an inability to lift anything heavy, and that stairs and bending were challenges.  The Veteran's mother also confirmed these types of limitations in a May 2014 statement.  Moreover, as noted above, the Board has also found that the service-connected migraine headaches are productive of severe economic inadaptability.

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Based on the aforementioned evidence, the Veteran appears to be unable to sustain employment due to her service-connected disabilities. 


All doubt will be resolved in the Veteran's favor as to whether the combination of the Veteran's service-connected disabilities precludes her from obtaining or retaining substantially gainful employment.  On this basis, the Board finds that entitlement to a TDIU is warranted from September 1, 2010, the following the Veteran's last employment.  


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for an acquired psychiatric disability claimed as PTSD, depression and anxiety disorder, is granted. 

A 50 percent rating is granted for migraine headaches, for the entire period under consideration.

A TDIU is granted effective from September 1, 2010.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim for service connection for an acquired psychiatric disability to include PTSD, also claimed as depression and anxiety disorder, is decided. 

A psychiatric screening conducted prior to enlistment in November 1990 showed the Veteran gave a history of PTSD secondary to rape which occurred in 1988, prior to enlistment; the clinical impression was "history of acute [PTSD], apparently adequately treated."

The Board notes that a psychiatric condition was not noted on the Veteran's examination at entrance into service.  In this regard, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014). 

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must demonstrate by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, the claim is one for service connection rather than compensation based on aggravation.  Wagner.

As noted above, Dr. J.C. opined in June 2013 that it was at least as likely as not that the MST for which she treated the Veteran permanently aggravated her mental condition beyond the severity to which it would currently be present without the trauma.  The Board finds that this opinion does not address the complete requirements for proper adjudication, as outlined above, and contains no rationale.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examiner trained in the field of psychology or psychiatry to provide an opinion that fully addresses the questions below.  An examination of the Veteran is only required if deemed necessary by the examiner.  Access to the electronic claims file and a copy of this REMAND should be made available to the examiner for review of the case, and the report should include a discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  

(a) The examiner should indicate whether there is clear and unmistakable evidence that any diagnosed acquired psychiatric disability, to specifically include PTSD, depression, and anxiety disorder, preexisted service. 

(b) If there is clear and unmistakable evidence that any such disability preexisted service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the preexisting disability was not permanently worsened during service beyond the natural progression. 

(c) If there was an increase in the severity of any such psychiatric disability during service, the examiner should opine as to whether such an increase was clearly and unmistakably not due to the natural progress of the disease. 

(d) The examiner should indicate whether it is at least as likely as not (to at least a 50/50 degree of probability) there is a nexus between any acquired psychiatric disability, to include PTSD, depression, and anxiety disorder, and her active duty service.

In addition to the medical history, all conclusions and rationales should take into consideration the Veteran's assertions regarding her symptoms prior to, during, and after service. 

The examiner should note that "clear and unmistakable evidence" means that the evidence cannot be misinterpreted and misunderstood, i.e. is undebatable. 

A complete rationale should be given for all opinions and conclusions expressed. 
 
2.  Thereafter, undertake any other development action that is deemed warranted and readjudicate the Veteran's claim on appeal, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, she and her attorney should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


